UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6015


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHNNY JUNIOR DUNCAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:09-cr-00950-TLW-8)


Submitted: August 31, 2020                                   Decided: September 17, 2020


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Junior Duncan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johnny Junior Duncan appeals the district court’s order denying his motion to

reduce his sentence under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. United States v. Duncan, No. 4:09-cr-00950-TLW-8

(D.S.C. Dec. 11, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2